Filed 3/17/21 P. v. Navea CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047253
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. B1581148)

             v.

 RAFAEL SOTTO NAVEA,

             Defendant and Appellant.
                                           I.       INTRODUCTION
         Defendant Rafael Sotto Navea appeals after a jury found him guilty of seven
counts of grand theft by an employee (Pen. Code, § 487, subd. (b)(3))1 and found true a
white collar crime sentencing enhancement allegation attached to all counts (§ 186.11,
subd. (a)(1)-(2)). The jury also found true the sentencing enhancement allegations that
three of the thefts involved a loss in excess of $65,000 (Former § 12022.6, subd. (a)(1))
and two of the thefts involved a loss in excess of $200,000 (Former § 12022.6,
subd. (a)(2)). The trial court sentenced Navea to an aggregate term of nine years four
months in prison.
         Navea contends that the trial court erred when it enhanced his sentence pursuant to
section 12022.6 because the statute was repealed by operation of its sunset clause before
he was convicted and sentenced. The Attorney General counters that the enhancement
was appropriate because Navea committed the crimes when the statute was operative and

         1   All further statutory references are to the Penal Code unless otherwise indicated.
the Legislature sufficiently indicated its intent that the statute’s repeal apply solely
prospectively.
       We determine that section 12022.6’s repeal by operation of its sunset clause does
not apply retroactively to Navea because there is no evidence that the Legislature did not
intend section 12022.6’s enhanced punishment scheme to apply to offenses committed
throughout the statute’s effective period. (See In re Pedro T. (1994) 8 Cal.4th 1041,
1049 (Pedro T.).) Accordingly, we affirm.
              II.     FACTUAL AND PROCEDURAL BACKGROUND
       A. Trial Evidence
              1. Prosecution Case
       Navea was the controller at the Cupertino Inn and the Grand Hotel from
approximately 2008 to early 2014. Both properties were managed by De Anza Building
and Maintenance, Incorporated (De Anza), which had its own controller. As the hotels’
controller, Navea was responsible for the hotels’ “financials.” Navea wrote the checks to
pay the hotels’ expenses and supply the hotels’ petty cash drawers, although the hotels’
general manager, Barbara Perzigian, signed all the checks. Navea also generated the
hotels’ financial and operating statements, made all the entries on the hotels’ general
ledgers, and ensured that the hotels’ “cash tied to the bank statements.”
       Each hotel kept around $2,500 in petty cash on hand. Because the petty cash
usually had to be replenished once per week, Perzigian signed a check for each hotels’
petty cash that Navea prepared each week. The petty cash was primarily used for food
needed at the last minute and for gas for the hotels’ limousines. When cash was used to
pay for items, a corresponding receipt was placed into the petty cash drawer. Navea
collected the receipts. Between 2005 and 2011, approximately three to five checks were
made payable to petty cash monthly for each hotel. For the year 2005, checks payable to
petty cash drawn on the Grand Hotel’s bank account totaled $28,856.50.



                                               2
       Around February 2014, De Anza’s controller, Robert Mori, noticed accounting
“oddities” during an audit of the hotels. Mori noticed from his review of the hotels’
general ledgers that many of the checks written to petty cash were missing. Mori
determined that the missing checks “were purposely deleted out of the [hotels’]
accounting software.” The hotels’ bank statements indicated that all of the missing
checks were made payable to petty cash or to Navea. In order to balance the bank
accounts despite the deleted checks, an entry was made in each hotels’ accounts
receivable account, causing the hotels’ accounts receivables balances to “increase[e] to a
level that stood out as being more than it should be.”
       Mori also observed that from mid-2012 to February 2014, there were an “alarming
number” of checks written to petty cash or Navea per month. For example, in February
2014, approximately 20 checks were made payable to petty cash or to Navea. The checks
were written for between $1,500 to $2,000 each. All told, from January 2012 through
February 2014, Navea wrote checks on the Cupertino Inn’s bank account payable to petty
cash for a total sum of $457,220.21. From January 2011 through February 2014,2 Navea
wrote a cumulative total of $531,771.62 in checks payable to petty cash drawn on the
Grand Hotel’s bank account. Mori was unable to determine “with a hundred percent
certainty” which petty cash checks from each hotel were fraudulent because three to five
petty cash checks were legitimately written for both hotels every month. However, he
“suspect[ed] that the ones that were deleted were certainly fraudulent.”
       According to the Perzigian, Navea never personally paid hotel expenses and there
was no reason for checks from the hotels’ general operating accounts to be made payable
to him, “especially in these amounts.” Perzigian was unaware of how her signature got
onto the petty cash checks drawn on the hotels’ accounts because she “would not have
signed petty cash checks for every day for several days in a row.” She only signed one

       2The record does not disclose why the time periods for the assessed sums of petty
cash checks for each hotel varied.

                                             3
petty cash check per week for each hotel and never authorized Navea to cash petty cash
checks more than once a week.
       At some point after Mori noticed the accounting discrepancies, a De Anza
accountant met with Navea under the guise that he wanted to get an understanding of
how the Cupertino Inn’s accounting system worked. Some of Navea’s responses to the
accountant’s questions were not “satisfactory.” A follow-up meeting was scheduled for a
couple days later regarding missing petty cash receipts.
       Navea did not show up for the follow-up meeting or return to his office. Perzigian
found Navea’s resignation letter in her inbox on the day of the follow-up meeting.
       A Sunnyvale police detective determined that Navea sent over $100,000 to several
women in the Philippines “during the time of the alleged embezzlement.” Navea left the
United States on March 30, 2014, and returned from Manila on February 23, 2018, when
he was arrested at the airport. A search of Navea revealed a cell phone and two flash
drives. One of the flash drives had images of “individual [sic] signatures” and
individuals’ photographs saved in format that allowed them to be placed onto documents.
       Bank records for each of the hotels’ bank accounts were admitted into evidence.
              2. Defense Case
       Forensic document examiner Sean Espley testified that he examined 116
“questioned checks,” dated between October 2013 and December 2013, to determine
“authorship of th[e] . . . signatures.” All of the checks bore Perzigian’s alleged signature
and were written on either the Grand Hotel’s or the Cupertino Inn’s bank account.
Espley compared the hotels’ checks to checks bearing Perzigian’s “known signature[],”
as well as a legal contract. Espley determined that “there is evidence . . . which indicates
that . . . Perzigian is the author of the . . . questioned signatures” on the hotels’ checks and
there is “no evidence to suggest that another party is responsible for those . . . signatures.”
       John Vidovich, one of the owners of the Grand Hotel and the Cupertino Inn,
testified that he hired Perzigian to be the general manager of both hotels many years ago.

                                               4
Perzigian’s job as general manager was to run the hotels; she was “responsible for
everything.”
       At some point, Vidovich learned that “the records” for the petty cash accounts
were not retained, which was “a very, very bad sign.” Vidovich contacted Perzigian
about the problem and felt that Perzigian did not act with “urgency” in response to the
news. Vidovich also thought that Perzigian was not helpful in locating Navea. Vidovich
fired Perzigian because he and his partners felt she was unfit to be the manager “under
those circumstances.”
       On April 4, 2014, Sunnyvale Police Officer Gregory Winkelman responded to the
Grand Hotel regarding the embezzlement. Officer Winkelman stated that on his arrival,
hotel executives informed him that they discovered “some checks had been fraudulently
produced, cashed, and then erased from their system.” They estimated that half a million
dollars was missing from the Grand Hotel’s bank account and “just under that” was
missing from the Cupertino Inn’s account. They believed Navea was responsible for the
theft. The executives gave Officer Winkelman approximately 56 checks they believed
“may have been manipulated.” Officer Winkelman spoke to Perzigian because she was
“responsible for signing the checks.” Perzigian speculated that 18 of the checks “may
have been forged.”
       Navea testified that he came to the United States from the Philippines in 1986 for
employment. Navea’s wife stayed in the Philippines and he regularly sent money to her
“for saving.”
       In 2000, Navea became the night auditor at the Grand Hotel and the Cupertino Inn.
In March 2006, Perzigian asked Navea to be the controller after she fired the former
controller. Perzigian trained Navea to be the controller, telling him that she “suppl[ied]
. . . the information, and . . . all [he] ha[d] to do is record [it].” Perzigian “dictate[d]
everything.” When Navea inputted information into the hotels’ accounting system, it was
based on Perzigian’s notes. Navea prepared monthly reports for De Anza, which he gave

                                                5
to Perzigian for review and approval. Perzigian asked Navea to change entries “[a]ll the
time,” usually “from [the] manager’s expense[s],” by transferring them to another
department such as the front desk.
       Navea testified that he went to Perzigian when the petty cash needed to be
replenished. Between 2011 and 2014, Perzigian “usually” asked him to change the
amounts of the petty cash checks because she had “some manager’s expense and
entertainment. Her excuse was . . . that some restaurants don’t accept credit cards.”
Navea would change the amounts of the petty cash checks by voiding the checks.
Perzigian did not give him receipts for the extra money. At some point, Navea noticed
that the manger’s expenses were increasing, but he did not ask Perzigian about it because
his job as an accountant was simply to record the transactions. He did not talk to
Vidovich about it because Vidovich was not his boss and Navea was concerned about
keeping his job.
       Navea testified that Perzigian signed all of the petty cash checks and that he never
signed the checks in Perzigian’s name. Navea cashed the petty cash checks as part of his
job as controller and returned the cash to the hotels to replenish the petty cash drawers.
He did not keep the cash. Around October 2011, Perzigian started telling Navea to divide
the amount the petty cash checks were written for and to write two petty cash checks for
her signature because she did not want the petty cash checks to be over $2,000.
       Navea became aware of the internal investigation into the petty cash accounts on
Friday, October 28, 2014, when he met with a De Anza auditor. Perzigian told Navea
that she did not want to attend the meeting; she stayed in her office instead. When the
auditor mentioned that “the checks seemed to be spiking over time in both amount and
number,” Navea told him that it was Perzigian’s decision and that his job was to write the
checks “per Perzigian’s order” and then give them to her for her signature.
       After the meeting, Navea told Perzigian that the auditor had questions about the
petty cash. When Navea relayed his answers to Perzigian, Perzigian became upset with

                                             6
him, saying that he should not have told the auditor that she was in charge of the petty
cash. “Then she said, ‘Either resign or I fire you.’ ” Perzigian called Navea on the
Sunday after the meeting and told him that he had to “ ‘go now’ ” because the
accountants were coming on Monday. Perzigian told Navea to “ ‘[g]o to the
Philippines.’ ” Perzigian also said that the police were looking for him. Navea was very
nervous and decided to go. He submitted his resignation letter and left that night. Navea
eventually returned to the United States to support his family because he “didn’t hear
anything” and thought that maybe nothing had happened.
       B. Charges, Verdicts, and Sentence
       Navea was charged by information with seven counts of grand theft by an
employee (§ 487, subd. (b)(3); counts 1-7). A white collar crime allegation was attached
to all counts (§ 186.11, subd. (a)(1)-(2); counts 1-7). The information also alleged that
three of the offenses involved a loss in excess of $65,000 (§ 12022.6, subd. (a)(1); counts
2, 3, and 6) and two of the offenses involved a loss in excess of $200,000 (§ 12022.6,
subd. (a)(2); counts 4-5).
       A jury found Navea guilty as charged.
       The trial court sentenced Navea to an aggregate term of nine years four months in
prison. The court imposed the upper term of three years on count 5 plus two years for the
section 12022.6, subdivision (a)(2) enhancement; a consecutive eight-month term on
count 4, which was one-third of the midterm, plus eight months for the section 12022.6,
subdivision (a)(2) enhancement, which was also one-third of the midterm; and a
consecutive three-year term for the section 186.11, subdivision (a)(1)-(2) enhancement.
The court imposed a concurrent midterm sentence of two years on each of the remaining
counts and enhanced Navea’s sentence on counts 2, 3, and 6 with a one-year concurrent
term pursuant to section 12022.6, subdivision (a)(1).




                                             7
                                   III.    DISCUSSION
        When Navea committed his offenses, section 12022.6 provided several levels of
sentence enhancements for crimes that involved the taking, damaging, or destruction of
property that resulted in losses in excess of $65,000. (Former § 12022.6, subd. (a)(1)-
(4).) As relevant here, the statute provided an additional one-year term for losses
exceeding $65,000 and an additional two-year term for losses exceeding $200,000.
(Former § 12022.6, subd. (a)(1), (2).)3 The statute also contained a sunset clause, which
stated: “It is the intent of the Legislature that the provisions of this section be reviewed
within 10 years to consider the effects of inflation on the additional terms imposed. For
that reason this section shall remain in effect only until January 1, 2018, and as of that
date is repealed unless a later enacted statute, which is enacted before January 1, 2018,
deletes or extends that date.” (Former § 12022.6, subd. (f).) Because the Legislature did
not enact a new section 12022.6 before January 1, 2018, the statute was repealed on that
date.
        Navea contends that the trial court erred when it enhanced his sentence pursuant to
section 12022.6 because the statute had been repealed by the time he was convicted on
November 1, 2018, and sentenced on May 23, 2019. Navea argues that he was entitled to
the retroactive benefit of the statute’s repeal because section 12022.6 did not contain a
saving clause or a clear expression of legislative intent that the statute’s repeal operate
solely prospectively.
        We are not persuaded. Like other courts before us, we conclude that section
12022.6’s repeal by operation of its sunset clause does not apply retroactively to nonfinal
judgments, such as Navea’s. (See People v. Medeiros (2020) 46 Cal.App.5th 1142,


        3The statute provided an additional three-year term for offenses involving the
taking, damaging, or destruction of property that resulted in losses exceeding $1,300,000
and an additional four-year term for losses exceeding $3,200,000. (Former § 12022.6,
subd. (a)(3), (4).)

                                              8
1154-1158 (Medeiros); People v. Abrahamian (2020) 45 Cal.App.5th 314, 336-338
(Abrahamian).)
       A. Trial Court Proceedings
       Before sentencing, the prosecution filed written briefing regarding section
12022.6’s repeal. The prosecution contended that the statute’s legislative history made
clear “there was no ameliorative intent in the sunsetting of Section 12022.6” and,
therefore, “the punishments in [s]ection 12022.6 still apply to conduct prior to January 1,
2018.” Navea filed written opposition, asserting that the statute’s legislative history was
unclear and that absent clear legislative intent and a saving clause, the statute’s repeal
applies retroactively to him.
       Relying primarily on Pedro T., the trial court ruled that Navea’s sentence could be
enhanced under section 12022.6 despite the statute’s repeal before Navea’s conviction.
The court found that the statute’s language and legislative history clearly showed the
Legislature’s intent to apply the statute’s penalty provisions to crimes committed before
the statute’s sunset.
       B. Standard of Review
       We review questions of statutory interpretation de novo. (Lexin v. Superior Court
(2010) 47 Cal.4th 1050, 1072.) When interpreting a statute, “[w]e seek to ‘ascertain the
intent of the lawmakers so as to effectuate the purpose of the statute.’ [Citation.] ‘[W]e
begin by looking to the statutory language. [Citation.] We must give “the language its
usual, ordinary import and accord[ ] significance, if possible, to every word, phrase and
sentence in pursuance of the legislative purpose.” ’ ” (Carmack v. Reynolds (2017) 2
Cal.5th 844, 849-850.) “ ‘ “Both the legislative history of the statute and the wider
historical circumstances of its enactment may be considered in ascertaining the legislative
intent.” ’ [Citation.]” (Ibid.) Further, “in assessing the import of a statute, we must




                                              9
concern ourselves with the Legislature’s purpose at the time of the enactment.” (Pedro
T., supra, 8 Cal.4th at p. 1048.)
          C. Analysis
          In Pedro T., the California Supreme Court considered “whether one who
committed [an offense] during the effective period” of a temporary increased penalty
provision “but whose conviction for that offense was not yet final as of the ‘sunset’ date
of that provision, can be sentenced thereunder. We answer this question in the
affirmative….” (Pedro T., supra, 8 Cal.4th at p. 1043.) The court observed that
“[o]rdinarily when an amendment lessens the punishment for a crime, one may
reasonably infer the Legislature has determined imposition of a lesser punishment on
offenders thereafter will sufficiently serve the public interest. In the case of a ‘sunset’
provision attached to a temporary enhancement of penalty, the same inference cannot so
readily be drawn.” (Id. at p. 1045.) Thus, the court determined that the retroactivity rule
announced in In re Estrada (1965) 63 Cal.2d 740, 748—that generally “where [an]
amendatory statute mitigates punishment and there is no saving clause, . . . the
amendment will operate retroactively so that the lighter punishment is imposed” to
convictions not yet final as of the amendment’s effective date—did not apply to sunset
provisions. (Id. at p. 1043.) “[T]he very nature of a sunset clause, as an experiment in
enhanced penalties, establishes—in the absence of evidence of a contrary legislative
purpose—a legislative intent the enhanced punishment apply to offenses committed
throughout its effective period.” (Id. at p. 1049, italics added.)
          As stated, former section 12022.6 contained a sunset provision mandating the
statute’s repeal on January 1, 2018, unless the Legislature enacted a new section 12022.6
before that date. (Former § 12022.6, subd. (f).) The statute did not contain a saving
clause.
          While Navea claims that he is entitled to the retroactive benefit of section
12022.6’s repeal, he points to no evidence demonstrating that the Legislature did not

                                                10
intend for section 12022.6’s enhanced punishment scheme to apply to offenses
committed throughout its effective period. Thus, because Navea committed his offenses
during section 12022.6’s effective period and section 12022.6 was repealed by operation
of its sunset clause, Navea has failed to establish that the trial court erred when it
enhanced his sentence pursuant to the statute. (See Pedro T., supra, 8 Cal.4th at p. 1049;
Abrahamian, supra, 45 Cal.App.5th at p. 337.) Moreover, we determine that the statue’s
language and legislative history establish that the Legislature intended the statute’s sunset
clause to operate solely prospectively. (See Medeiros, supra, 46 Cal.App.5th at p. 1157.)
       Section 12022.6’s sunset clause stated that “[i]t is the intent of the Legislature that
the provisions of this section be reviewed within 10 years to consider the effects of
inflation on the additional terms imposed. For that reason, this section shall remain in
effect only until January 1, 2018, and as of that date is repealed unless a later enacted
statute, which is enacted before January 1, 2018, deletes or extends that date.” (Former
§ 12022.6, subd. (f), italics added.) Through that language, the Legislature expressly
declared that the sunset provision was enacted to permit the Legislature’s consideration
of the effects of inflation on the enhancement terms within 10 years. (See Medeiros,
supra, 46 Cal.App.5th at p. 1151.) The sunset clause evinced “an intent by the
Legislature to ensure punishment under section 12022.6 [would] continue to be
commensurate with culpability in terms of the ‘real’ value of the dollar.” (People v.
Nasalga (1996) 12 Cal.4th 784, 796-797 [construing a nearly identical sunset provision in
an earlier version of section 12022.6].) “It is clear from this language that the Legislature
planned the conditional repeal as a mechanism to review the effects of inflation, not
because it determined enhancements should no longer apply for excessive taking in 10
years.” (Medeiros, supra, at p. 1151.)
       In addition, section 12022.6’s legislative history indicates an intent by the
Legislature that the statute’s sunset clause apply solely prospectively. The sunset
provision at issue was amended in 2007 by Assembly Bill No. 1705 (2007-2008 Reg.

                                              11
Sess.). “The legislation increased the threshold loss amounts for application of the
excessive taking enhancements and extended the sunset date by an additional 10 years to
January 1, 2018. (Stats. 2007, ch. 420, § 1.)” (Medeiros, supra, 46 Cal.App.5th at
p. 1152.) Assembly Bill No. 1705 expressly stated, “It is the intent of the Legislature that
the amendments to Section 12022.6 of the Penal Code by this act apply prospectively
only and shall not be interpreted to benefit any defendant who committed any crime or
received any sentence before the effective date of this act.” (Stats. 2007, ch. 420, § 2,
italics added.) The Legislative Counsel’s Digest declares: “This bill would state the
Legislature’s intent that the provisions of the bill be reviewed within 10 years to consider
the effects of inflation on its provisions and that it be applied prospectively only.”
(Legis. Counsel’s Digest, Assem. Bill No. 1705 (2007-2008 Reg. Sess.); see also
Medeiros, supra, 46 Cal.App.5th at pp. 1152-1154 [detailing former section 12022.6’s
legislative history].)4
       Navea asserts that the legislative intent behind section 12022.6’s sunset provision
is not sufficiently clear to deviate from “the general rule of interpreting penal statues in
favor of the defendant.” (Bold omitted.) However, “[t]he general rule applies only when
some doubt exists as to the legislative purpose in enacting the law.” (Pedro T., supra, 8
Cal.4th at p. 1046.) Given the sunset clause’s express language stating that it was
enacted to ensure the Legislature’s consideration of the effects of inflation within 10
years (former § 12022.6, subd. (f)) and Assembly Bill No. 1705’s express statement that
the amendments to section 12022.6, which included the sunset clause, apply solely

       4Section 12022.6’s repeal appears to have been inadvertent. “In 2018, the
Legislature passed new [urgency] legislation reinstating section 12022.6, allowing a court
to impose one-, three-, and four-year enhancements with increased penalty threshold
amounts and no sunset provision. The legislation was vetoed by the Governor, but that
Assembly floor analysis expressly states section 12022.6 was ‘inadvertently’ repealed on
January 1, 2018. (Assem. Floor Analysis, Conc. in Sen. Amendments of Assem. Bill No.
1511 (2017-2018 Reg. Sess.) as amended May 22, 2018, Aug. 24, 2018, p. 1.)”
(Medeiros, supra, 46 Cal.App.5th at p. 1155.)

                                              12
prospectively (Stats. 2007, ch. 420, § 2), we conclude Navea is not entitled to the
application of the general rule as there is not “some doubt” regarding the Legislature’s
intent in enacting the sunset provision. (Pedro T., supra, at p. 1046.)
       Navea attempts to distinguish Pedro T. by observing that the statute at issue there
involved “a three-year test of stricter punishments” in response to a “ ‘rapid increase in
motor vehicle theft.’ ” (Pedro T., supra, 8 Cal.4th at p. 1046.) Indeed, in concluding that
the defendant was not entitled to the retroactive benefit of the statute’s repeal, which
occurred by operation of its sunset clause, the California Supreme Court reasoned that the
experiment’s utility “might be seriously undermined if [the increased] penalties, instead
of applying to all offenders during the three years, could be imposed only on those whose
convictions became final before the sunset date.” (Ibid.) The court also surmised that
“[t]he validity . . . of any conclusions . . . could be weakened by the underinclusiveness of
a sampling of offenders comprised only of those whose convictions happened to become
final before the sunset date of the increased penalties.” (Ibid.) In contrast, section
12022.6’s penalty enhancement scheme was initially enacted in the 1970s. (Stats. 1976,
ch. 1139, § 305.5.) Because section 12022.6 was not a temporary experiment, Navea
argues that Pedro T.’s reasoning does not apply here.
       However, Pedro T.’s determination that the sunset clause at issue did not apply
retroactively to nonfinal judgments rested not on the temporary nature of the statute’s
enhanced penalties, but on the Legislature’s express declaration that the penalties were
necessary to increase deterrence. (Pedro T., supra, 8 Cal.4th at p. 1046.) Thus, the court
could not “reasonably infer” from the Legislature’s enactment of the sunset clause that
“the Legislature ha[d] determined imposition of a lesser punishment on offenders
thereafter will sufficiently serve the public interest.” (Id. at p. 1045.) The court stated
that its findings regarding the negative “practical effect” of interpreting the sunset
provision to apply retroactively simply “reinforced” its conclusion. (Id. at p. 1046.)
Further, the court concurred with the Court of Appeal’s observation that “a rule that

                                              13
retroactively lessened the sentence imposed on an offender pursuant to a sunset clause
would provide a motive for delay and manipulation in criminal proceedings” (id. at
pp. 1046-1047)—reasoning that applies with full force to section 12022.6’s sunset
provision and weighs against finding that the Legislature intended section 12022.6’s
sunset clause to operate retroactively (see Medeiros, supra, 46 Cal.App.5th at p. 1156).
“When the Legislature signals, years in advance, its intention to reduce the punishment
for an offense, defendant and counsel have a strong incentive to delay the finality of a
judgment in the hope of eventually receiving the lessened, post-sunset term. The
Legislature could not have intended to encourage such machinations.” (Pedro T., supra,
at p. 1047.)
       Thus, because there is no evidence that the Legislature intended section 12022.6’s
repeal to apply retroactively to nonfinal judgments, we conclude that the trial court did
not err when it enhanced Navea’s sentence pursuant to section 12022.6 despite the
statute’s repeal by operation of its sunset clause before his conviction. (See Pedro T.,
supra, 8 Cal.4th at p. 1049.)
                                   IV.   DISPOSITION
       The judgment is affirmed.




                                            14
                                 _______________________________
                                 Greenwood, P.J.




WE CONCUR:




______________________________________
 Elia, J.




______________________________________
 Grover, J.




People v. Navea
No. H047253